           Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 1 of 20 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

 Nicholas McMillen,

            Plaintiff,

 v.                                               Case Number   5:21-cv-410


 International Junior Golf
 Academy (Bishops Gate) LLC,

            Defendant.



                                Complaint & Jury Demand

      I.        Preliminary Statement

           1.     The Plaintiff, Nicholas McMillan, sues Defendant International

Junior Golf Academy (Bishops Gate) LLC for unlawful retaliation in violation of

Title IX and Fla. Stat. § 39.203(2)(b).

           2.     Defendant unlawfully retaliated against Plaintiff by firing him from

his job following Plaintiff’s reports of sexual harassment/discrimination by

Defendant’s owner against Defendant’s minor female student enrollees.

           3.     The Honorable Court has original jurisdiction over Plaintiff’s Title

IX claim pursuant to 28 U.S.C. § 1331 as the claim arises under federal law. The

Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant to
                                              1
      Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 2 of 20 PageID 2




28 U.S.C. § 1367 as the claim is so related to Plaintiff’s federal claim that they

form part of the same case or controversy.

      4.     Venue is proper as the acts and/or omissions forming the basis of

Plaintiff’s claims occurred in Lake County, Florida.

      5.     Plaintiff is a citizen of Florida.

      6.     Defendant is a Florida limited liability company operating as a golf

boarding school in Lake County, Florida.

      7.     Plaintiff worked for Defendant in Lake County, Florida.

      8.     “Schools are entrusted with the paramount responsibility of

educating youths, and within this ‘in loco parentis’ role, keeping them safe

throughout the school day and while completing school activities.”1

      9.     Adult Sexual Misconduct (ASM) includes conduct that is

inappropriate, such as frontal hugging.

      10.    Federal regulators estimate that 1 in 10 K-12 students will experience

sexual misconduct perpetrated by a school employee by the time they graduate




      1 A Training Guide for Administrators and Educators on Addressing Adult Sexual
Misconduct in the School Setting. U.S. DEPARTMENT OF EDUCATION, OFFICE OF SAFE
AND HEALTHY STUDENTS, READINESS AND EMERGENCY MANAGEMENT FOR SCHOOLS
(REMS) TECHNICAL ASSISTANCE CENTER (March 2017). Available online at
https://rems.ed.gov/docs/ASMTrainingGuide.pdf.
                                          2
         Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 3 of 20 PageID 3




high school. Of the types of incidents reported, 79% involved physical contact,

14% involved non-physical contact and 8% involved both. One (1) in three (3)

reported offenders had multiple victims.

   II.         Background

         11.     Defendant is a Florida Limited Liability Company incorporated in

2019 with its principal place of business located at 26605 Bella Vista Drive,

Howey in the Hills, Florida.

         12.     Defendant does business as “IJGA” and “IJGA Bishops Gate.” See

www.ijga.com.

         13.     IJGA Bishops Gate is part of a network of junior golf academies with

facilities located in Orlando, Florida, Albatross, India, and La Loma, Mexico.

         14.     The IJGA Network of junior golf academies offers the following co-

educational programs to its student clientele: golf boarding school, post graduate

programs, weekly programs, golf camps, lifestyle programs, and gap year golf

programs.

         15.     The IJGA Network of junior golf academies markets their services to

children as young as 10 years old. See www.ijga.com/camp/.




                                            3
      Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 4 of 20 PageID 4




      16.    The IJGA Network of junior golf academies employs over 70 staff

members who teach, coach sports, advise students, mentor, and live on campus

as house parents. See www.ijga.com.

      17.    Defendant’s “Lifestyle Program at Bishops Gate” is a “U.S. boarding

experience living on the first class IJGA campuses, partnering with a private

school for education.” See www.ijga.com/lifestyle-program/.

      18.    Defendant is owned and operated by Andrew Summers.

      19.    Summers was born in Nigeria and raised in South Africa until his

family moved to Edinburgh, Scotland in 1971. See www.ijga.com/ijga-owner-

and-ceo-andrew-summers-featured-on-hilton-head-monthly-magazin/.

      20.    At age 50, Summers retired from his finance/investment

management job.

      21.    In 2008, Summers convinced a local private school to partner with

him in opening an international boarding sports academy in Hilton Head

(Bluffton), South Carolina. Id.

      22.    Summers opened his Florida campus in 2014. Id.




                                        4
      Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 5 of 20 PageID 5




      23.   Defendant’s “Lifestyle Program at Bishops Gate” partners with

Montverde Academy2 in Monteverde, Florida to provide educational and athletic

services to its student clientele. See www.ijga.com/lifestyle-program/.

      24.   In January 2020, the Hilton Head Monthly reported that “IJGA now

has on the two campuses a total of about 150 teenagers from over 40 different

countries who have left their homes and families behind to pursue their dreams

of becoming champion golfers.” See www.ijga.com/ijga-owner-and-ceo-andrew-

summers-featured-on-hilton-head-monthly-magazin/.

      25.   Two months later, IJGA announced it would close its Old Carolina

Campus effective May 2020. Bayless, Kacen. The Island Packet (March 13, 2020),

available online at www.islandpacket.com/news/local/article241137301.html.

      26.   Tuition at Defendant’s Bishops Gate campus averages more than

$60,000 per year.



      2 The Monteverde Academy fired its Dean of Students in 2019 following
allegations of unlawful sexual activity with a minor. According to news reports,
detectives began investigating the allegations after a student told the headmaster
about a possible a sexual relationship (even though the student and the accused
denied the rumors). Sheets, Tess. “Monteverde Academy dean of students fired
amid investigation into ‘inappropriate relationship’ with student.”
Orlando Sentinel (May 15, 2019), available online at
https://www.orlandosentinel.com/news/lake/os-lk-monteverde-academy-jerry-
matos-improper-relationship-20190515-ziem4pnvobh3lmqqjvz7ga3fxm-
story.html.
                                         5
      Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 6 of 20 PageID 6




        27.   In April 2020, Defendant borrowed $575,902.00 in federal PPP loans.

        28.   In March 2021, Defendant borrowed another $575,902.00 in federal

PPP loans.

        29.   Plaintiff worked for Defendant as Director of Mental Performance from

June 2019 until his termination in July 2021.

        30.   In May 2021, a student council leader at IJGA Bishops Gate attended

a team meeting at the school in which a discussion occurred concerning

appropriate ways for Defendant’s “student care team” (i.e., adult employees) to

show affection to students in their charge.

        31.   The concerns of the student counsel leader were eventually reported

to Gary Wise, an employee of Defendant and Plaintiff’s colleague, during a golf

game.

        32.   Specifically, Wise was asked if he knew about Summers “touching

girls” and a male golfer mentioned to Wise that he was in possession of

videotape evidence of inappropriate touching by Summers of female students.

        33.   Wise then reported the allegation to Plaintiff.

        34.   On May 12, 2021, Plaintiff spoke to Defendant’s Head of Human

Resources (Charles Gleydura) about the allegations that Summers

inappropriately touched female students.
                                          6
       Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 7 of 20 PageID 7




       35.   Specifically, Plaintiff informed Gleydura that two (2) minor boys

alleged to Wise that a few girls in the academy had been touched inappropriately

by Summers; that the boys did not feel comfortable with what Summers was

doing with the girls, who are minors; that there were multiple witnesses of

Summers touching girls on the side and near the chest while hugging; and that

there was a video of something Summers did and/or said.

       36.   During the May 12, 2021, call, Plaintiff informed Defendant of his

professional obligation to report the allegations to local law enforcement and

DCF.

       37.   Summers was present during the May 12, 2021, call.

       38.   Defendant’s management responded to Plaintiff that the company’s

internal investigation revealed the touching to be quite minor in nature.

Defendant urged Plaintiff to conduct his own due diligence and check his facts

before making any reports to the authorities.

       39.   Defendant’s management specifically requested that Plaintiff wait 48

hours before reporting the allegations to the authorities.

       40.   On May 13, 2021, Defendant’s management team closed their

internal investigation of the allegations.



                                             7
      Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 8 of 20 PageID 8




       41.   Defendant did not communicate the results of its investigation to

Plaintiff.

       42.   At approximately 4:30 p.m., on Thursday, May 13, 2021, Plaintiff

reported the allegations to Florida’s Department of Child and Family (DCF)

Services.

       43.   Specifically, Plaintiff reported the following to DCF:

             a.    That Summers puts his hand on the ladies and girls in a

                   manner they did not like.

             b.    That Summers hands start on their shoulders and then he

                   drags his hands down to just about the nipple area.

             c.    That Summers hugs on girls that feel uncomfortable.

             d.    That at least one person told Summers that she does not like it,

                   and it felt inappropriate.

             e.    That some of the boys were concerned about it enough to

                   videotape it.

       44.   Defendant’s internal investigation revealed that a couple of its

female students were culturally and/or personally uncomfortable with the way

they were touched by Summers.



                                         8
      Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 9 of 20 PageID 9




      45.    Defendant asserts that the hugs and shoulder tapping by Summers

were appropriate and consistent with IJGA policy.

      46.    On Wednesday, June 2, 2021, Plaintiff met with Gleydura again

because he felt that his work environment had turned hostile because of his

complaint to DCF. Specifically, Plaintiff complained that he was being harassed

due to the fallout surrounding the DCF investigation.

      47.    On Thursday, July 1, 2021, Gleydura and Grant Balcke (Director of

Golf Performance) met with Plaintiff to inform him that his position with the

company was being eliminated.

      48.    Defendant terminated Plaintiff’s employment on July 7, 2021.

      49.    In its July 7, 2021, termination letter to Plaintiff, Defendant

explained:

      “We have [] never indulged in any disparagement or needless
      negativity concerning former employees, either in the marketplace or
      when speaking with parents and students. IJGA(BG) has come to
      expect the same from any of our former colleagues.”

      50.    Defendant is a recipient of federal financial assistance as defined by

34 C.F.R. § 106.2(g).

      51.    Defendant operates a program or activity covered by Title IX as

defined by 34 C.F.R. § 106.2(h)(3)&(4).


                                          9
     Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 10 of 20 PageID 10




         52.   Defendant did not, prior to May 13, 2021, designate and authorize a

Title IX coordinator as required by 34 C.F.R. § 106.8(a).

         53.   Defendant did not, prior to May 13, 2021, disseminate a Title IX

policy as required by 34 C.F.R. § 106.8(b).

         54.   Defendant did not, prior to May 13, 2021, adopt or publish grievance

procedures as required by 34 C.F.R. § 106.8(c).

         55.   Defendant fired Plaintiff, in whole or in part, because Plaintiff

reported allegations of sexual harassment of minor students to Florida’s Child

Protective Services Hotline.

         56.   Defendant fired Plaintiff, in whole or in part, because Plaintiff

reported allegations of sexual harassment of minor students to Defendant’s

management.

         57.   Defendant fired Plaintiff, in whole or in part, because Plaintiff

informed Defendant of his statutory obligation to report suspected child abuse or

neglect.

         58.   Plaintiff’s complaint to Child Protective Services was made in good

faith.

         59.   Plaintiff’s complaint to Defendant’s Human Resources Department

about sexual harassment of female students was made in good faith.
                                           10
     Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 11 of 20 PageID 11




      60.    Title IX prohibits sexual harassment of female students by their male

teachers, coaches, and administrators.

      61.    Defendant’s July 7th termination letter is an effort to intimidate,

threaten coerce and/or discriminate against Plaintiff in violation of 34 C.F.R. §

106.71.

      62.    By retaliating against Plaintiff for making complaints about sexual

discrimination/harassment, Defendant violated 34 C.F.R. § 106.51.

      63.    Upon information and belief, Summers was never disciplined for

touching any of Defendant’s female students.

      64.    Upon information and belief excluding Plaintiff, no member of

Defendant’s administration ever reported any allegations that Summers touched

any of Defendant’s female students to any member of law enforcement.

      65.    Upon information and belief excluding Plaintiff, no member of

Defendant’s administration ever reported any allegations that Summers touched

any of Defendant’s female students to any state or local authority prior to May

13, 2021.

      66.    Prior to July 1, 2021, more than one female student under the age of

18 had complained to Defendant that Summers had touched her in a way that

made her feel uncomfortable at school.
                                         11
     Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 12 of 20 PageID 12




      67.    Defendant’s unlawful acts and omissions as described herein were

willful, deliberate and intentional.

      68.    Defendant has a pattern and practice of tolerance and/or

acquiescence in the misconduct alleged herein.

      69.    Defendant’s own policies resulted in the violations of federal and

state laws as alleged herein.

      70.    Defendant breached its duty to provide sufficient training and

supervision to prevent the acts and omissions alleged herein.

      71.    Defendant, acting through its authorized agents, engaged in the tacit

approval of the retaliatory conduct alleged herein, such that its deliberate

indifference amounted to an official policy of inaction to prevent violations of

federal and state law.

      72.    Under Title IX, schools are required to disseminate a policy against

sex discrimination so that students and employees understand that sexual

harassment will not be tolerated. 65 Fed.Reg. 66095 (2000).

      73.    “If a school does not have effective policies and procedures as

required by the Title IX regulations, its own inaction may hamper early

notification and intervention and may permit a sexually hostile environment to

exist in its program and activities.” 65 Fed.Reg. 66095 (2000).
                                         12
     Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 13 of 20 PageID 13




      74.    Plaintiff has suffered actual and irreparable harm as a direct, natural

and proximate result of Defendant’s acts and omissions.

      75.    Because of Defendant’s unlawful conduct, future allegations of

sexual harassment, discrimination and/or abuse are likely to go unreported

and/or underreported.

      76.    Under Federal Law, “no person in the United States shall, on the

basis of sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or activity receiving

Federal financial assistance. . .” 20 U.S.C. § 1681(a).

      77.    Although Title IX is not a criminal statute, the behaviors it prohibits

may be criminal or non-criminal in nature.

      78.    In Jackson v. Birmingham Board of Education, the Supreme Court held

that a private right of action for retaliation is implied by statute under Title IX.

Writing for the majority, Justice O’Connor explained:

      Retaliation against a person because that person has complained of
      sex discrimination is another form of intentional sex discrimination
      encompassed by Title IX's private right of action. Retaliation is, by
      definition, an intentional act . . . . We conclude that when a funding
      recipient retaliates against a person because he complains of sex
      discrimination, this constitutes intentional ‘discrimination’ ‘on the
      basis of sex,’ in violation of Title IX.

544 U.S. 167 (2005).
                                          13
     Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 14 of 20 PageID 14




       79.    In 2020, the U.S. Department of Education promulgated Final Rule

Section 106.71 (effective August 4, 2020), which provides, in pertinent part, that:

       No recipient or other person may intimidate, threaten, coerce, or
       discriminate against any individual for the purpose of interfering
       with any right or privilege secured by title IX or this part, or because
       the individual has made a report or complaint, testified, assisted, or
       participated or refused to participate in any manner in an
       investigation, proceeding, or hearing under this part. Intimidation,
       threats, coercion, or discrimination, including charges against an
       individual for code of conduct violations that do not involve sex
       discrimination or sexual harassment, but arise out of the same facts
       or circumstances as a report or complaint of sex discrimination, or a
       report or formal complaint of sexual harassment, for the purpose of
       interfering with any right or privilege secured by title IX or this part,
       constitutes retaliation.

34 C.F.R. § 106.71.

       80.    Florida’s Child Protection Laws are intended “to provide for the

care, safety, and protection of children in an environment that fosters healthy

social, emotional, intellectual, and physical development; to secure and safe

custody; to promote the health and well-being of all children under the state’s

care; and to prevent the occurrence of child abuse, neglect, and abandonment.”

Fla. Stat. § 39.001(1)(a).

       81.    The Florida Legislature recognized that “the incidence of known

child abuse, abandonment, or neglect has increased rapidly . . .” Fla. Stat. §


                                          14
     Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 15 of 20 PageID 15




39.001(8). Moreover, “the impact of that abuse, abandonment, or neglect has on

the victimized child, siblings, family structure, and inevitable on all citizens of

the state has cause the Legislature to determine that the prevention of child

abuse, abandonment, and neglect shall by a priority of [Florida].” Id.

      82.       It is the purpose of the Florida Legislature that children be protected

from “abuse, abandonment, neglect, and exploitation.” Fla. Stat. § 39.001(3)(a).

      83.       Under Florida Law, “abuse” means “any willful act or threatened

act that results in any physical, mental, or sexual abuse, injury, or harm that

causes or is likely to cause the child’s physical, mental, or emotional health to be

significantly impaired.” Fla. Stat. § 39.01(2). Abuse includes both “acts” and

“omissions.” Id.

      84.       The Florida Legislature expects that its Child Protection Statutes will

be “liberally interpreted and construed” by the courts “in conformity with its

declared purposes.” Fla. Stat. § 39.001(12).

      85.       Under Florida Law, “any person who knows, or has reasonable

cause to suspect, that a child is abused, abandoned, or neglected by a parent,

legal custodian, caregiver, or other person responsible for the child’s welfare . . .

shall report such knowledge or suspicion to the department . . .” Fla. Stat. §

39.201(1)(a).
                                            15
     Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 16 of 20 PageID 16




       86.      Under Florida Law, “any person who knows, or who has reasonable

cause to suspect, that a child is abused by an adult other than a parent, legal

custodian, caregiver, or other person responsible for the child’s welfare . . . shall

report such knowledge or suspicion to the department . . .” Fla. Stat. §

39.201(1)(b).

       87.      Under Florida Law, “each report of known or suspected child abuse,

abandonment, or neglect by a parent, legal custodian, caregiver, or other person

responsible for the child’s welfare . . . shall be made to the department’s central

abuse hotline.” Fla. Stat. § 39.201(2)(a).

       88.      Florida Law provides:

             No resident or employee of a facility serving children may be
             subjected to reprisal or discharge because of his or her actions in
             reporting abuse, abandonment, or neglect pursuant to the
             requirements of this section.

Fla. Stat. § 39.203(2)(a).

       90.      Moreover, any person making a report under Florida’s Child Abuse

Statutes “shall have a civil cause of action for appropriate compensatory and

punitive damages against any person who causes detrimental changes in the

employment status of such reporting party by reason of his or her making such

report.” Fla. Stat. § 39.203(2)(b).


                                             16
     Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 17 of 20 PageID 17




       91.     Likewise, “any detrimental change made in the residency or

employment status of such person, including, but not limited to, discharge,

termination, demotion, transfer, or reduction in pay or benefits or work

privileges, or negative evaluations within a prescribed period of time shall

establish a rebuttable presumption that such action was retaliatory.” Id.

       92.     The law was intended “to protect those who might be overzealous in

protecting children from potential abuse” not “those who fail to fulfill their duty

to protect children.” Floyd v. Dep’t of Children & Families, 855 So. 2d 204, 206 (Fla.

1st DCA 2003); see also Norman v. Bright Horizons Family Solutions, LLC, 2014 U.S.

Dist. LEXIS 8424 (M.D. Fla. Jan. 23, 2014).

   III.      Claims

       Count I – Title IX Retaliation

       93.     Plaintiff reincorporates and adopts the allegations set forth in

paragraphs 1 – 92 as if fully set forth herein.

       94.     Defendant is a “recipient or other person” covered by 29 C.F.R. §

106.71.

       95.     Defendant is in a covered partnership with a “recipient or other

person” (i.e., Monteverde School) as contemplated by 29 C.F.R. § 106.71 and the

regulations implementing Title IX.
                                            17
     Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 18 of 20 PageID 18




      96.    Plaintiff is an “individual” protected by 29 C.F.R. § 106.71.

      97.    Plaintiff engaged in protected activity covered by 29 C.F.R. § 106.71

when he reported suspected sexual discrimination/harassment of minor female

students to Defendant’s Human Resources Department, the State of Florida, and

to the Florida Child Protective Services Hotline.

      98.    Defendant terminated Plaintiff’s employment because Plaintiff

engaged in activities protected by 29 C.F.R. § 106.71.

      99.    Defendant attempted to intimidate, threaten, coerce and/or

discriminate against Plaintiff because he engaged in activities protected by 29

C.F.R. § 106.71.

      100.   The unlawful actions taken by Defendant against Plaintiff were

motivated, in whole or in part, by Plaintiff’s good faith complaints about

unlawful sex discrimination and harassment within Defendant’s school.

      101.   Plaintiff suffered harm and continues to suffer harm as a result of

Defendant’s unlawful conduct.

      Wherefore, Plaintiff demands trial by jury, judgment in his favor and

against Defendant for violations of Title IX of the Education Amendments of

1972, an entry of an order awarding all actual and compensatory losses, an entry



                                         18
     Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 19 of 20 PageID 19




of an order prohibiting Defendant from engaging in further unlawful conduct,

reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988(b).

       Count II – Fla. Reporting Child Abuse Retaliation

       102.   Plaintiff reincorporates and adopts the allegations in paragraphs 1 –

92 as if fully set forth herein.

       103.   At all times relevant, Plaintiff was Defendant’s employee.

       104.   Defendant is a facility serving children.

       105.   Plaintiff reported suspected child abuse to Florida’s Child Abuse

Hotline on May 13, 2021.

       106.   In July 2021, Defendant fired Plaintiff because he made a report

under Florida’s Child Abuse Statutes.

       107.   In July 2021, Defendant threatened Plaintiff because he made a

report under Florida’s Child Abuse Statutes.

       108.   Defendant’s conduct towards Plaintiff violates Fla. Stat. 39.203(2)(a)

and (b).

       109.   Plaintiff suffered harm and continues to suffer harm as a result of

Defendant’s unlawful conduct.

       Wherefore, Plaintiff demands trial by jury, judgment in his favor and

against Defendant for violations of Fla. Stat. 39.203(2)(a) and (b), entry of an
                                          19
    Case 5:21-cv-00410 Document 1 Filed 08/10/21 Page 20 of 20 PageID 20




order awarding all actual and compensatory losses, entry of an order awarding

punitive damages in an amount to sufficient to punish Defendant and deter

Defendant from future retaliatory conduct taken to thwart acts to protect minor

children, and all such other relief available in law and equity.

      Respectfully submitted this 10th day of August 2021,

                                       /s/ Bernard R. Mazaheri_________
                                       Bernard R. Mazaheri
                                       Florida Bar Number 643971
                                       Mazaheri & Mazaheri
                                       325 Shelby Street
                                       Frankfort, Kentucky 40601
                                       Tel – (502) 475-8201
                                       Email – bernie@thelaborfirm.com




                                         20
